Citation Nr: 0700349	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-36 969	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left orbital wall fracture, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for right maxillary 
sinus lateral wall fracture with rhinitis, currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran testified at a Travel Board hearing before the 
undersigned Board member in March 2005.  In November 2005, 
the Board remanded this case to the RO for further 
development.  

The veteran withdrew his claims of service connection for a 
respiratory condition and a gastrointestinal disorder at the 
time of his hearing in March 2005.  By a June 2006 rating 
decision, the RO granted service connection for a headache 
disorder secondary to enucleation of the right eye.  
Consequently, those service connection claims are no longer 
before the Board.

The veteran's service medical records (SMRs) reflect that he 
was struck in the right eye with a golf ball in July 1987.  
He suffered a globe rupture of the right eye and lacerations 
of the eyelids.  He subsequently underwent enucleation of the 
right eye. A computed tomography (CT) scan of the orbits in 
August 1987 revealed a fracture of the lateral wall right 
maxillary sinus and a fracture of the lateral wall left 
orbit. The veteran was granted service connection for 
enucleation of the right eye, right maxillary sinus lateral 
wall fracture and left orbital wall fracture by way of a 
rating decision in November 1991.

The veteran works as an aircraft mechanic.  In a September 
2005 letter, the veteran's private family physician, Dr. 
James Walker, stated that it was his recommendation that the 
veteran be permanently disqualified to perform aircraft 
maintenance due to visual problems.  In a January 2006 
letter, Dr. Walker additionally stated that it was his 
medical opinion that the veteran had several medical 
conditions that will not allow him to work.  He specifically 
referred to service-connected problems.  This implies a claim 
for a total rating based on individual unemployability.  
Accordingly, this matter is referred to the RO for further 
action, as may be appropriate.

When the veteran was examined by VA in April 2006, the VA 
examiner found that the veteran had a deviated nasal septum.  
Implicit in the examiner's statements is the finding that the 
deviated septum was due to the same trauma that led to 
service connection for right maxillary sinus wall fracture 
with rhinitis.  Because the veteran is not service connected 
for the deviated septum, the implied claim of service 
connection is referred to the RO.  


FINDINGS OF FACT

1.  The service-connected residuals of a left orbital wall 
fracture are not manifested by disabling symptoms, such as 
loss of visual acuity, diplopia, or loss of field of vision.

2.  The veteran's right maxillary sinus lateral wall fracture 
with rhinitis is manifested by more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  No 
surgery has been performed for sinusitis.

3.  The veteran does not experience nasal polyps, or nasal 
obstruction due to rhinitis causing greater than 50 percent 
obstruction on both sides or complete obstruction on one 
side, or granulomatous infection.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a left orbital 
wall fracture, currently rated as 10 percent disabling, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, 
Diagnostic Code 6099-6009 (2006).

2.  The criteria for an increased rating for right maxillary 
sinus lateral wall fracture with rhinitis, currently rated as 
30 percent disabling, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Codes 6513, 6522, 6523, 
6524 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim for increased rating 
for his service-connected disabilities a VCAA notice letter 
was sent in April 2003, prior to the RO's July 2003 decision.  
That letter, in pertinent part, informed the veteran of the 
evidence necessary to establish an increased rating.  He was 
notified of his and VA's respective duties for obtaining 
evidence.  He was asked to send information describing 
additional evidence for VA to obtain, or to send the evidence 
itself.  In a May 2006 letter, the RO additionally informed 
the veteran of the criteria for establishing a rating and an 
effective date in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims for increased 
ratings for his service-connected disabilities, some of the 
required notice was not provided to the veteran until after 
the RO entered its July 2003 decision on his claim. 

Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded VA examinations 
relating to his claims for increased ratings for his service-
connected left eye and sinus disorders during April 2003 and 
April 2006.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.

II.  The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41 (2006).

A.  Left Orbital Wall Fracture

At the March 2005 hearing, the veteran testified that his 
vision in his left eye had become worse since his last VA 
examination in April 2003.  He regularly wore sunglasses 
during the day on doctor's orders.  His ability to drive at 
night had become impaired to the extent that his wife did any 
nighttime driving, and they had changed their lifestyle to 
basically stay home at night.  He experienced pain in the 
back of his left eye that feels like it is being burned, 
which was with him every day, 24 hours a day, five to twelve 
times a week.  Severe flare-ups caused him to immediately go 
to bed.  Flare-ups have hit him at work and have caused him 
to return home, or to sit or lie down at work while co-worker 
friends covered his work.  He also experienced muscle spasms 
around his left eyeball every day, and episodes of blurred 
vision which lasted from five minutes to two hours.  The 
veteran also reported that he experienced sinus headaches 
almost every day which, for the most part, he treated himself 
with three Tylenol tablets.  He only went to see the doctor 
if the headache was very severe.   He further testified that 
he worked overtime in order to build up compensatory time to 
use in addition to sick leave.  He estimated that he used 
about 140 hours (17.5 days) of compensatory time, and about 
68 hours of sick leave (8.5 days) during 2004 due to sinus 
headache attacks.  

A May 1996 VA visual acuity examination report shows that the 
veteran had a prosthesis for his right eye.  The vision in 
his left eye was corrected to 20/15.  He did not have 
diplopia or a visual field deficit in his left eye.  The 
diagnosis was stable ocular health of the left eye without 
diplopia or visual field deficit.

During a February 1998 VA eye examination, the veteran 
complained of a sharp pain of the right [left] eye that may 
appear suddenly without provocation.  The pain was sometimes 
associated with blurred vision.  The blurred vision would 
occur two or three times a week and last from five to 30 
minutes, ending without any residuals.  On examination the 
veteran's right prosthesis was noted.  On the left, his far 
vision was 20/20 uncorrected and corrected.  His glasses were 
+1 in each eye. His near vision was uncorrected Jaeger 2 at 
14 inches and corrected Jaeger 1 at 12 inches using the +1 
sphere.  The lids were normal.  The left eye had a normal 
cornea.  The vulvar and tarsal conjunctivae were normal.  The 
corneas, iris and lens were normal under slit lamp 
examination.  The fundus of the left eyed showed the red 
reflex and the media to be clear.  No diabetic retinopathy 
could be seen.  The confrontation field was normal.  He had 
no diplopia.  The diagnoses were surgical anophthalmia of the 
right eye following injury and hyperopia of the left eye.

At an April 2003 VA examination of the veteran's eyes, the 
veteran reported that he could not read for more than 10 to 
15 minutes before his left eye became painful.  He had to 
wear sunglasses on bright sunny days.  He experienced pain in 
his left eye every day, described as 5 to 6 on a scale of 10, 
but 10 on a scale of 10 during flare-ups.  When he had a 
severe flare-up, he had to go into a dark room and take 
Tylenol tablets.  The veteran reported that he missed five to 
eight days of work during 2002 due to the pain.  Examination 
of the veteran's left eye showed 20/15 corrected visual 
acuity, normal field of vision, and no diplopia present in 
any field of gaze. 

In a March 4, 2005, report of examination by the veteran's 
private neuro-ophthalmologist (Dr. Walter C. Hartel, who had 
originally removed the veteran's right eye), it was noted 
that the veteran had occasional left orbital pain and left 
retro-orbital headaches, and episodes of visual blurring 
lasting from five minutes to several hours.  The headaches 
had not been associated with the visual blurring.  Dr. 
Hartel's ocular examination revealed a visual acuity on the 
left of 20/20.  The left pupil was sluggishly reactive.  
Extraocular movements were full on the left eye.  The cornea 
and anterior chamber were clear on the left with an 
applanation tension of 15.  The left lens was clear.  On 
funduscopic examination the disc, macula, and retinal 
periphery were normal.  A cup/disc ratio was 0.2.  Goldmann 
visual field testing was full.

In a March 29, 2005, report of his review of an MRI film he 
had ordered the veteran to obtain, Dr. Hartel noted that the 
indications for the MRI scan included left orbital pain, left 
retro-orbital headaches, and recurrent sinus congestion.  The 
MRI scan demonstrated an area of increased signal in the left 
parietal lobe, suggesting a prior ischemic infarct, per 
neurological report.  Dr. Hartel concluded that the veteran 
had stable anophthalmos.  His prior injuries may predispose 
him to frequent sinus infections, although at the present 
time the sinuses were clear as shown by the present MRI 
study.

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  Fundoscopic and 
ophthalmologic findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(2006).   Measurement of the visual field will be made when 
there is disease of the optic nerve or when otherwise 
indicated. 38 C.F.R. § 4.76 (2006).

An unhealed injury of the eye is to be rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity.  38 C.F.R. § 
4.84a, Diagnostic Code 6009 (2006).

(The examinations noted above contain discussion of the 
veteran's headaches, and some further discussion of the 
veteran's headaches is included in the discussion of the 
right maxillary sinus wall fracture problem set forth below.  
However, the Board notes that the RO's June 2006 decision 
granting service connection for headaches as secondary to the 
veteran's service-connected enucleation of the right eye, 
with the 50 percent rating, has resolved the complained-of 
headache service connection issue.  (The available record 
does not indicate that an appeal of the rating has been 
initiated.)  Given the rating for headaches based on the 
symptom of pain, award of a higher rating on account of any 
head pain due to the left orbital wall fracture would 
constitute pyramiding that is prohibited by 38 C.F.R. § 4.14 
(2006).  In short, there is no suggestion that the veteran 
experiences pain that is not contemplated in the rating now 
assigned for headaches.  Awarding a rating greater than 10 
percent for head pain under criteria for rating the eye would 
therefore not be appropriate.  Id.)

Although the examination findings concerning the veteran's 
vision in his left eye varied from 20/15 to 20/20, they 
established that the vision in his left eye was normal (or at 
least not compensable under § 4.84a), there was no diplopia, 
and visual confrontation field was normal; therefore there is 
no impairment of visual acuity.  Accordingly, the veteran is 
not entitled to a compensable evaluation for either diplopia 
or impaired muscle function, which is based on diplopia.

The examination reports do contain complaints of chronic pain 
and episodes of blurring in the veteran's left eye as 
separate from the headache pain.  The veteran complained of 
pain in his left eye during his March 2005 hearing.  The 
veteran's complaints of pain and his testimony regarding pain 
have been consistent since the February 1998 VA examination.  
Considering the element of pain in the orbit itself, vice 
head pain, and conceding that such pain is due to the orbit 
wall fracture, a 10 percent evaluation is warranted for the 
veteran's left eye disability.  This pain is episodic and 
does not appear to cause more than an occasional problem.  
Additionally, because there has been no decrease in visual 
acuity or the field of vision, the Board finds that the 
criteria for a rating in excess of 10 percent have not been 
met.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (2006).  

As for the complaint of blurred vision, the medical record 
does not support the conclusion that such a problem is due to 
the orbit wall fracture.  In fact, an August 2005 report from 
Houston Neurology indicates that a brain scan showed a lesion 
that was close enough to visual pathways that the veteran's 
perceived disturbances could be due to the lesion, which was 
described as "gliosis" following a September 2005 MRI.  
Such a problem has not been service connected, and 
consequently is not considered when rating the orbit wall 
fracture.  

B.  Right Maxillary Sinus Lateral Wall Fracture With Rhinitis

The veteran's right maxillary sinus lateral wall fracture 
with rhinitis has been rated by the RO as 30 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2006).  Under diagnostic code 6513, a 30 percent rating is 
assigned for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is assigned following radical surgery with chronic 
osteomyelitis, or, near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.

During an April 2003 VA examination, the veteran reported 
sinus problems that he described as sinusitis which he had 
experienced over the past six to eight years.  He reported 
that he has had six to eight documented and treated sinus 
infections.  He used Allegra on a daily basis, and he also 
used Nasonex and Flonase, to treat his sinus problem.  When 
he experienced an acute flare-up he was given a steroid shot 
instead of antibiotics.  He complained of two types of 
headaches, a sinus headache and pain over his left eye which 
was constant every day.  He stated that he had difficulty 
breathing through his nasal passages.  Examination revealed 
minimal post-nasal discharge, no apparent obstruction of 
either nostril, and no tenderness or purulent discharge or 
crusting in the nostrils or post-nasal area.  There was no 
maxillary or frontal sinus tenderness.

In a March 2005 MRI study (discussed above) reviewed by the 
veteran's private neuro-ophthalmologist, Dr. Hartel, he 
opined that the veteran's prior injuries may predispose him 
to frequent sinus infections, but he noted that the veteran's 
sinuses were clear at that time.

During an April 2006 VA examination, the veteran reported 
that he had experienced chronic sinusitis for about the past 
10 years, and that he experienced frequent sinusitis 
infections.  The veteran reported that he needed to take 
antibiotics for sinus infections about 8-10 times per year.  
The veteran's primary complaint about incapacitating episodes 
had been about the headaches which he thought were sinus 
related.  The VA examiner opined that the veteran's headache 
problem was not sinus related, and that the veteran was not 
experiencing incapacitating episodes due to his fractured 
right maxillary sinus.  Symptoms of rhinitis were noted to 
include nasal congestion and an itchy nose.  Symptoms of 
sinusitis were noted to include sinus pain and sinus 
tenderness.  The examiner observed that there was tenderness 
of the maxillary sinus, but no active disease.  The report of 
an April 2006 CT scan noted that there was minimal mucous 
membrane thickening seen in the bilateral ethmoid sinuses.  
The frontal sinuses, maxillary sinuses, and sphenoid sinuses 
were clear.  The examiner concluded that the veteran's 
chronic maxillary sinusitis had no significant effect on his 
usual occupation or daily activities.  In an addendum to his 
report, the examiner noted that the veteran did not bring the 
report of his March 2005 MRI, but only brought films.  
Without the report, the examiner stated he could not review 
the films.  His opinion was that the veteran's complained-of 
migraine headaches were not cause by his nasal septal 
deviation, or his chronic sinus condition, nor were they 
caused by his injury.  

As previously noted above, the RO resolved the veteran's 
claim for service connection for headaches in his favor with 
its June 2006 decision granting service connection for 
headaches with a 50 percent evaluation.  The Board notes that 
the current 30 percent rating for the veteran's right 
maxillary sinus lateral wall fracture with rhinitis also 
includes headaches as a symptom.  Under Diagnostic Code 6513, 
a 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The evidence shows that the veteran 
has not been hospitalized for his sinus symptoms, nor has he 
experienced three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment lasting 
four to six weeks.  The veteran's chronic sinusitis 
disability picture (allowing for the fact that his 
debilitating headaches have been determined not to be related 
to his chronic sinusitis problem) is more closely aligned 
with manifestation by more than six non-incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.  The March 2005 MRI 
study and the April 2006 CT scan revealed the sinuses to be 
clear.  The VA examiner in April 2006 found no active 
disease.  The record does not show that the criteria for a 50 
percent rating are met, as the veteran has not experienced 
surgery for his condition.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or, 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  

As for the service-connected rhinitis, a compensable rating 
may be assigned for allergic or vasomotor rhinitis when there 
are polyps, or without polyps when there is greater than 50-
percent obstruction of nasal passages on both sides or 
complete obstruction of one side.  Diagnostic Code 6522.  A 
compensable rating for bacterial rhinitis is warranted when 
there is rhinoscleroma, or when there is permanent 
hypertrophy of nasal turbinates so long as there is greater 
than 50-percent obstruction of nasal passages on both sides 
or complete obstruction of one side.  Diagnostic Code 6523.  
As for granulomatous rhinitis, a 100 percent rating is 
assigned for Wegener's granulomatosis, lethal midline 
granuloma, and a 20 percent rating is awarded for other types 
of granulomatous infection.  Diagnostic Code 6524.

In the veteran's case, the record shows that he experiences 
some moderate congestion due to rhinitis, but it has not 
shown to cause greater than 50-percent obstruction of nasal 
passages on both sides or complete obstruction of one side.  
He had what was shown on examination in 2006 to be a nasal 
obstruction, but this appeared to be due to a deviated septum 
(a condition for which service connection has not been 
granted).  Symptoms due to rhinitis were identified as nasal 
congestion and an itchy nose, but rhinitis was not 
specifically found and diagnosed.  Even on CT scan, the 
deviated septum was noted, but no obstruction was noted as 
due to a problem other than with the septum.  On examination, 
the veteran had no polyps, no rhinoscleroma, no Wegener's 
granulomatosis, and no other type of granulomatous infection.  
The veteran had permanent hypertrophy of the turbinates from 
bacterial rhinitis, but as already noted, he did not have 
greater than 50-percent obstruction of nasal passages on both 
sides or complete obstruction of one side.  Consequently, a 
higher or separate rating is not warranted for the service-
connected disability on account of the veteran's rhinitis.  

For all the foregoing reasons, the Board finds that the 
veteran's right maxillary sinus lateral wall fracture with 
rhinitis has not met the criteria for an increased rating, 
currently evaluated at 30 percent disabling. 

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claims for 
increase should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for his conditions, and there is nothing in 
the record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards. 


ORDER

Entitlement to an increased rating for a left orbital wall 
fracture is denied.

Entitlement to an increased rating for right maxillary sinus 
lateral wall fracture with rhinitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


